DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
Claims 1-7, 9, 10, 12, 22, 23, 25, 29, 30, 32-34, 36 (new) are pending. 
Previous rejections of the claims are withdrawn in view of the amendments to the claims. New rejections are provided below. 
 Response to Arguments
Applicant’s arguments with respect to claim(s) 8/5/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-7, 9 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graven (US 3,753,891).
With respect to claims 1 and 29-30, Graven teaches a process for reforming a naphtha stream comprising providing a naphtha charge 12, separating 4 the naphtha into a first naphtha 6, a light naphtha 12, and a heavy naphtha 36 (figure; col. 2, line 46+; col. 14, line 5). The naphtha may include light naphtha product of hydrocracking or hydrogenate products (col. 4, line 65+; col. 13). The light naphtha stream boils up to a selected cut point, the selected but point falling in the range of 158 F to 240F, such as 180 F (i.e. 80C), depending upon the naphtha charge composition and products desired (col. 2, line 45+). The light fraction inherently has a N-2A value. 
The light fraction is subject to reforming operating conditions designed to convert naphthene to aromatics using one or a series of beds of a suitable reforming catalysts (col. 2, line 69+). Naphthene dehydrogenation will be accomplished in the first catalyst bed using a platinum alumina type catalyst known in the art (col. 3, line 1+).  This initial catalyst dehydrogenation is the pre-reforming of the light naphtha comprising an increased aromatic content and decreased paraffinic content (col. 3, line 11+). The pre-reformed stream inherently has an N+2A value and it is expected to be greater than the light naphtha given the increased in aromatics (A) and decreased paraffins achieved by reforming (see col. 3). Graven teaches reforming the light naphtha in subsequent reactors (col. 14, line 20+; col. 3, line 1+) and teaches reforming the heavy naphtha (col. 14, line col. 3, line 73+) to produce gasoline 
Graven doesn’t explicitly teach wherein the light naphtha stream consists of at least 90 weight % C5-C6 hydrocarbons and the heavy naphtha stream consists of at least 90 weight % C7-C 11 or C7-C12. Graven teaches selecting the cutpoint based on the specific feed and desired products (col. 2). Graven teaches optionally using the same cutpoint as claimed, 180F (about 80C). Thus, where the same separation at 80C is employed, it is expected that the light and heavy fractions would have a C5-C6 and C7-C12 content falling in the range as claimed. 
Graven is silent regarding wherein the hydrotreated naphtha has less than 0.5 wppm sulfur and nitrogen. Wherein the product is used for Graven teaches using the same naphtha fractions. Graven teaches wherein the process is designed to produce gasoline product (col. 2). Graven teaches that the feed may be hydrocracked or hydrotreated naphtha (col. 4), which is known for sulfur removal. Thus, it would have been obvious to one of ordinary skill in the art at the time of fling to reduce the sulfur and nitrogen content of the feed prior to treatment to minimize contaminants of the gasoline product. 
With respect to claims 5 and 6, Graven teaches wherein the pre-reforming and subsequent reforming occurs in separate catalyst reactors (col 14; col. 3, line 1). 
With respect to claim 7, Graven teaches recovering at least a portion of the reformate stream as gasoline blending components (col. 5, line 30+).  
With respect to claim 9, Grant teaches wherein the reforming conditions include a temperature of about 800-1,000F, which falls within the claimed range of 400-600C; an LHSV of 0.1 to 3 or 0.1 to 5, which encompasses the claimed range of 1-5; and a hydrogen to hydrocarbon mole ratio of 1-20, which encompasses the claimed range (col. 4, line 23+). The pressure is 50 psig up to about 400 or 500 psig (col. 4, line 10), which overlaps the claimed range of 1-20 bars. 

Claim(s) 2-4, 22, 32-34, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graven (US 3,753,891) in view of Koseoglu ‘486 (US 2019/0241486).
With respect to claims 2, 3, 32, 33 and 34, Graven teaches the limitations as discussed above and applied here.
Graven is silent regarding solvent extraction of aromatic hydrocarbons in the heavy naphtha fraction and pre-reforming the light stream together with the aromatic lean raffinate. 
Koseoglu ‘486 teaches a typical process includes hydrotreating the naphtha to produce a naphtha having less than 0.5 wtppm sulfur and nitrogen, followed by subjecting the naphtha to reforming to increase octane number and then sending the product to gasoline blending and/or an aromatics recovery unit to recover aromatic products (0028). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to send a portion of the reformate in the process of Graven to gasoline blending and/or an ARC unit for the production of valuable product from the reformate depending on the desired product. 
Similarly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to similarly separate aromatics form the heavy naphtha containing aromatics in the process of Graven to prevent undesired conversion of aromatics where the desired product. 

With respect to claims 4 and 36, Koseoglu ‘486 sending the product to gasoline blending and/or an aromatics recovery unit to recover aromatic products (0028). 
With respect to claim 22, Grant teaches wherein the reforming conditions include a temperature of about 800-1,000F, which falls within the claimed range of 400-600C; an LHSV of 0.1 to 3 or 0.1 to 5, which encompasses the claimed range of 1-5; and a hydrogen to hydrocarbon mole ratio of 1-20, which encompasses the claimed range (col. 4, line 23+). The pressure is 50 psig up to about 400 or 500 psig (col. 4, line 10), which overlaps the claimed range of 1-20 bars.

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graven (US 3,753,891) as applied to claim 1 above, further in view of Koseoglu ‘653 (US 20190224653).
Claim(s) 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graven (US 3,753,891) in view of Koseoglu ‘486 (US 2019/0241486) as applied to claim 2 above, further in view of Koseoglu ‘653 (US 20190224653).
With respect to claims 10, 12, 23, and 25, Graven teaches using platinum type reforming catalysts any known reforming catalyst or series of reforming catalysts (col. 14, line 20). Graven does teach wherein platinum type pre-reforming catalyst comprises an active component platinum, but is silent regarding wherein the support containing an inorganic oxide and a zeolitic component comprising an ultra-stable Y-type (USY) zeolite having the framework as claimed. 
Koseoglu ‘653 teaches “a reforming catalyst comprises a reforming metal, such as Pt, a support, such as an alumina support, and a USY zeolite, which has had part of its aluminum framework substituted with Zr and Ti. The amount of USY zeolite does not exceed 5 wt %, and most preferably, contains 2-3 wt % USY zeolite.” (abstract) 
Graven teaches using Pt reforming catalysts known in the art. Koseoglu teaches a specific Pt reforming catalyst. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select the reforming zeolite of Koseoglu ‘653 as the Pt-reforming catalyst in the process of Graven.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771